COVINGTON, Judge.
Britt L. Norton, Sr. challenges the summary denial of his petition to expunge or seal the record of his June 1988 arrest. Because Norton failed to follow the proper procedure, we affirm without prejudice.
Section 943.0585(2), Florida Statutes (2002) relates to the expunction of criminal history records, and section 943.059(2) relates to the sealing of such records. Both sections require the petitioner to obtain a certificate of eligibility from the Florida Department of Law Enforcement (FDLE). As no such certificate appears in the record, Norton would not be entitled to ex-punction or sealing under these sections. Therefore, we affirm without prejudice to any right Norton has to once again file his petition in accordance with the applicable statutory requirements.
Affirmed without prejudice.
FULMER and WALLACE, JJ., Concur.